Broadfoot, J.
(dissenting). I must respectfully dissent from the decision herein. Assuming, as does the majority of the court, that plaintiff’s activities affect interstate commerce, there are two reasons why I think the circuit court for Eau Claire county had jurisdiction in this case.
First, it is admitted that this is a case where the National Labor Relations Board, under its rules, would not take jurisdiction. Because its resources of cash and manpower make it impossible for the national board to handle all cases arising under the National Labor Relations Act it has been *641required to make rules and set standards as to cases in which it will take jurisdiction. The decision states that we must assume that the national board will do its duty, although admitting that it would probably refuse to accept jurisdiction in this case. The decision contemplates that the plaintiff here must file an application with the national board, although he knows in advance that no relief will be accorded him. This will be a necessary step before starting an action in federal court to compel the national board to take jurisdiction. How long this would take is problematical. Justice delayed is justice denied. The plaintiff is a small businessman and contractor and it is probable that he would be insolvent before he could obtain any relief if picketing is to continue. Certainly due process requires that he have adequate relief. From any practical consideration he is denied due process if he is compelled to follow the course indicated in the decision.
Second, the activities of the defendants are interfering with the right of the plaintiff to carry out his contracts. Interference with the performance of a contract is a common-law tort and for that reason the state courts have jurisdiction.